DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 10573106 B1) in view of Arensmeier et al. (US 20140262134 A1).

Regarding claim 1, Brady discloses an access management system, comprising: 
one or more computing devices comprising one or more processors and one or more non-transitory storage devices for storing instructions, wherein execution of the instructions by the one or more processors causes the one or more computing devices (col 19 ln 54 – col 20 ln 30: teaches one or more computing devices comprising one or more processors and one or more non-transitory storage devices) to: 
provide an access management system that is configured to perform functions associated with controlling access to at least one site and managing maintenance operations pertaining to col 3 ln 20 – col 4 ln 55: an owner 140 or other authorized individual associated with the home 160 may enable an authorized visitor to access specific aspects of the home 160, e.g., one or more of the rooms 165-1, 165-2, 165-3, 165-4, 165-5, 165-6 of the home 160, so that the visitor may perform one or more services therein. Also col 21 ln 1-30: The intermediary device 350 may be further configured to perform one or more monitoring functions in or around the secure facility, and to track events occurring within a vicinity of the secure facility using one or more onboard or external sensors. The intermediary device 350 may also be configured to exercise judgment on behalf of an owner of the secure facility, such as by making decisions based on captured information or data and one or more known or predicted preferences of the owner.); 
However Brady does not expressly disclose aggregate, at the access management system, data associated with the at least one site; analyze the aggregated data to identify one or more causation factors associated with at least one prior occurrence of an asset failure or malfunction; predict one or more asset alert conditions associated with the at least one site based, at least in part, on the one or more identified causation factors; and execute one or more actions to preemptively schedule a maintenance operation related to the one or more predicted asset alert conditions. Although Brady col 21 ln 1-30, teaches the intermediary device 350 may be further configured to perform one or more monitoring functions in or around the secure facility, and to track events occurring within a vicinity of the secure facility using one or more onboard or external sensors. The intermediary device 350 may also be configured to exercise judgment on behalf of an owner of the secure facility, such as by making decisions based on captured information or data and one or more known or predicted preferences of the owner.
[0034] According to the present disclosure, sensing/monitoring modules can be integrated with a residential or light commercial HVAC (heating, ventilation, or air conditioning) system. [0036] The air handler monitor and condensing monitor modules monitor operating parameters of associated components of the HVAC system. For example, the operating parameters may include power supply current, power supply voltage, operating and ambient temperatures, fault signals, and control signals. The air handler monitor and condensing monitor modules may communicate data between each other, while one or both of the air handler monitor and condensing monitor modules uploads data to a remote location. [0038] The air handler monitor and condensing monitor modules may each sense an aggregate current for the respective unit without measuring individual currents of individual components. Also see [0076] sensor signals); analyze the aggregated data to identify one or more causation factors associated with at least one prior occurrence of an asset failure or malfunction ([0038] The aggregate current data may be processed using frequency domain analysis, statistical analysis, and state machine analysis to determine operation of individual components based on the aggregate current data. This processing may happen partially or entirely in a server environment, remote from the customer's building or residence.); predict one or more asset alert conditions associated with the at least one site based, at least in part, on the one or more identified causation factors ([0043] As mentioned above, the monitoring system may also predict impending failures. This allows for preventative maintenance and repair prior to an actual failure. Alerts regarding detected or impending failures reduce the time when the HVAC system is out of operation and allows for more flexible scheduling for both the customer and contractor. If the customer is out of town, these alerts may prevent damage from occurring when the customer is not present to detect the failure of the HVAC system. For example, failure of heat in winter may lead to pipes freezing and bursting.); and execute one or more actions to preemptively schedule a maintenance operation related to the one or more predicted asset alert conditions ([0039] Based on measurements from the air handler monitor and condensing monitor modules, the monitoring company can determine whether HVAC components are operating at their peak performance and can advise the customer and the contractor when performance is reduced. This performance reduction may be measured for the system as a whole, such as in terms of efficiency, and/or may be monitored for one or more individual components. [0040] In addition, the monitoring system may detect and/or predict failures of one or more components of the system. When a failure is detected, the customer can be notified and potential remediation steps can be taken immediately. For example, components of the HVAC system may be shut down to minimize damage of HVAC components and/or prevent water damage. The contractor can also be notified that a service call will be required. Depending on the contractual relationship between the customer and the contractor, the contractor may immediately schedule a service call to the building. [0073] The monitoring system 330 may provide alerts for situations such as detected or predicted failures to the customer computer 342 and/or to any other electronic device of the customer. For example, the monitoring system 330 may provide an alert to a mobile device 368 of the customer, such as a mobile phone or a tablet. The alerts are shown in FIG. 2 with dashed lines indicating that the alerts may not travel directly to the customer computer 342 or the customer mobile device 368 but may traverse, for example, the Internet 334 and/or a mobile provider network (not shown). The alerts may take any suitable form, including text messages, emails, social networking messages, voicemails, phone calls, etc. [0074] The monitoring system 330 also interacts with a contractor device 372. The contractor device 372 may then interface with mobile devices carried by individual contractors. Alternatively, the monitoring system 330 may directly provide alerts to predetermined mobile devices of the contractor. In the event of an impending or detected failure, the monitoring system 330 may provide information regarding identification of the customer, identification of the HVAC system, the part or parts related to the failure, and/or the skills required to perform the maintenance.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to aggregate data associated with the at least one site; analyze the aggregated data to identify one or more causation factors associated with at least one prior occurrence of an asset failure or malfunction, predict one or more asset alert conditions associated with the at least one site based, at least in part, on the one or more identified causation factors, and execute one or more actions to preemptively schedule a maintenance operation related to the one or more predicted asset alert conditions as taught by Arensmeier in the system taught by Brady in order to detect and/or predict failures of one or more components and remediate the failures immediately (as suggested in [0040] of Arensmeier).

Regarding claim 2, Brady in view of Arensmeier discloses the access management system of claim 1, wherein executing the one or more actions to preemptively schedule the maintenance operation includes: transmitting, by the access management system, one or more alerts over a network to one or more individuals to perform the maintenance operation at the at least one site; and granting, using the access management system, the one or more individuals with access to the at least one site (Brady col 3 ln 20 – col 4 ln 55: an owner 140 or other authorized individual associated with the home 160 may enable an authorized visitor to access specific aspects of the home 160, e.g., one or more of the rooms 165-1, 165-2, 165-3, 165-4, 165-5, 165-6 of the home 160, so that the visitor may perform one or more services therein. Also col 21 ln 1-30: The intermediary device 350 may be further configured to perform one or more monitoring functions in or around the secure facility, and to track events occurring within a vicinity of the secure facility using one or more onboard or external sensors. The intermediary device 350 may also be configured to exercise judgment on behalf of an owner of the secure facility, such as by making decisions based on captured information or data and one or more known or predicted preferences of the owner.).

Regarding claim 3, Brady in view of Arensmeier discloses the access management system of claim 1, wherein analyzing the aggregated data to identify the one or more causation factors includes using a machine learning algorithm, an artificial intelligence algorithm, or a trained neural network to identify a factor that is associated with increased occurrences of asset failures or asset malfunctions (Arensmeier [0038] The aggregate current data may be processed using frequency domain analysis, statistical analysis, and state machine analysis to determine operation of individual components based on the aggregate current data. This processing may happen partially or entirely in a server environment, remote from the customer's building or residence.).

Regarding claim 4, Brady in view of Arensmeier discloses the access management system of claim 1, wherein the one or more identified causation factors are based, at least in part, on one or more of the following: an over-utilization of the one or more physical assets located at the at least one site; a frequency of performing maintenance operations on the one or more Arensmeier [0034] According to the present disclosure, sensing/monitoring modules can be integrated with a residential or light commercial HVAC (heating, ventilation, or air conditioning) system. [0036] The air handler monitor and condensing monitor modules monitor operating parameters of associated components of the HVAC system. For example, the operating parameters may include power supply current, power supply voltage, operating and ambient temperatures, fault signals, and control signals. [0042] Depending on the severity of the failure, the customer and/or contractor may be advised of relevant factors in determining whether to repair the HVAC system or replace some or all of the components of the HVAC system. For example only, these factors may include relative costs of repair versus replacement, and may include quantitative or qualitative information about advantages of replacement equipment. For example, expected increases in efficiency and/or comfort with new equipment may be provided. Based on historical usage data and/or electricity or other commodity prices, the comparison may also estimate annual savings resulting from the efficiency improvement. [0044] Alerts regarding potential or impending failures may specify statistical timeframes before the failure is expected. For example only, if a sensor is intermittently providing bad data, the monitoring system may specify an expected amount of time before it is likely that the sensor effectively stops working due to the prevalence of bad data.) .

Regarding claim 5, Brady in view of Arensmeier discloses the access management system of claim 1, wherein aggregating data associated with the at least one site includes aggregating one or more of: maintenance data that is related to the maintenance operations that Arensmeier [0038] The air handler monitor and condensing monitor modules may each sense an aggregate current for the respective unit without measuring individual currents of individual components. The aggregate current data may be processed using frequency domain analysis, statistical analysis, and state machine analysis to determine operation of individual components based on the aggregate current data. This processing may happen partially or entirely in a server environment, remote from the customer's building or residence. [0054] In one implementation, the current measured is a single power supply current that represents the aggregate current draw of the entire condensing unit 308 from an electrical panel 318. A current sensor 320 measures the current supplied to the condensing unit 308 and provides measured data to the condensing monitor module 316. [0060] Aggregate current readings can be analyzed by the monitoring company to assess operation of the individual components of the hot water heater. [0042] Depending on the severity of the failure, the customer and/or contractor may be advised of relevant factors in determining whether to repair the HVAC system or replace some or all of the components of the HVAC system. For example only, these factors may include relative costs of repair versus replacement, and may include quantitative or qualitative information about advantages of replacement equipment. For example, expected increases in efficiency and/or comfort with new equipment may be provided. Based on historical usage data and/or electricity or other commodity prices, the comparison may also estimate annual savings resulting from the efficiency improvement. [0044] Alerts regarding potential or impending failures may specify statistical timeframes before the failure is expected. For example only, if a sensor is intermittently providing bad data, the monitoring system may specify an expected amount of time before it is likely that the sensor effectively stops working due to the prevalence of bad data.).

Regarding claim 6, Brady in view of Arensmeier discloses the access management system of claim 1, wherein: aggregating data associated with the at least one site includes aggregating remote monitoring system (RMS) data associated with the one or more physical assets (Brady [0043] As mentioned above, the monitoring system may also predict impending failures. This allows for preventative maintenance and repair prior to an actual failure. Alerts regarding detected or impending failures reduce the time when the HVAC system is out of operation and allows for more flexible scheduling for both the customer and contractor. If the customer is out of town, these alerts may prevent damage from occurring when the customer is not present to detect the failure of the HVAC system. For example, failure of heat in winter may lead to pipes freezing and bursting. Arensmeier [0034] According to the present disclosure, sensing/monitoring modules can be integrated with a residential or light commercial HVAC (heating, ventilation, or air conditioning) system. [0036] The air handler monitor and condensing monitor modules monitor operating parameters of associated components of the HVAC system. For example, the operating parameters may include power supply current, power supply voltage, operating and ambient temperatures, fault signals, and control signals. The air handler monitor and condensing monitor modules may communicate data between each other, while one or both of the air handler monitor and condensing monitor modules uploads data to a remote location. [0038] The air handler monitor and condensing monitor modules may each sense an aggregate current for the respective unit without measuring individual currents of individual components. Also see [0076] sensor signals); the RMS data at least includes historical power consumption data associated with the one or more physical assets and prior device failure incidents associated with the one or more physical assets (Arensmeier [0054] The current sensor 320 may include a current transformer, a current shunt, and/or a hall effect device. In various implementations, a power sensor may be used in addition to or in place of the current sensor 320. Current may be calculated based on the measured power, or profiles of the power itself may be used to evaluate operation of components of the condensing unit 308.); the RMS data is utilized to identify the one or more causation factors (Arensmeier [0056] and [0108] The air handler monitor module 322 and the condensing monitor module 316 may evaluate the voltage to determine various parameters. For example, frequency, amplitude, RMS voltage, and DC offset may be calculated based on the measured voltage.); the access management system is configured to monitor current or real-time RMS data for the one or more physical assets; and the one or more asset alert conditions are predicted, at least in part, by comparing the current or real-time RMS data for the one or more physical assets with the one or more causation factors (Arensmeier [0040] In addition, the monitoring system may detect and/or predict failures of one or more components of the system. When a failure is detected, the customer can be notified and potential remediation steps can be taken immediately. For example, components of the HVAC system may be shut down to minimize damage of HVAC components and/or prevent water damage. The contractor can also be notified that a service call will be required. Depending on the contractual relationship between the customer and the contractor, the contractor may immediately schedule a service call to the building. Arensmeier [0163] At 1032, control determines whether a potential fault is predicted based on data from the local devices at the customer building. If so, control transfers to 1048; otherwise, control transfers to 1052. At 1048, control determines whether the fault is expected imminently. If so, and if corresponding service is recommended, control transfers to 1056, where the customer and the designated contractor are notified. Arensmeier [0167] the customer device 680 is shown with an example repair/replace interface. This interface assists the customer in determining whether to repair or to replace subsystems of the HVAC system or the entire HVAC system. Some or all of the following information can be displayed to the customer based on monitored data. The following list is not exhaustive, however, and additional information can be displayed in various situations based on the data received from the customer's HVAC system as well as comparative data obtained from other systems, including repair history information, pricing information, and operating parameters, such as efficiency. Arensmeier [0170]-[0174] a processing module 1400 receives event data in the form of frames. The processing module 1400 uses various input data for detection and prediction of faults. Identified faults are passed to an error communication system 1404. The event data 1402 may be stored upon receipt from the air handler monitor module and the condensing monitor module. Also see Arensmeier [0177] The event data 1402 may be stored upon receipt from the air handler monitor module and the condensing monitor module. The processing module 1400 may compare temperature readings and voltages against predetermined limits to determine voltage faults and temperature faults. These faults may cause the processing module 1400 to ignore various faults that could appear present when voltages or temperatures are outside of the predetermined limits.).

Regarding claim 7, Brady in view of Arensmeier discloses the access management system of claim 1, wherein: aggregating data associated with the at least one site includes aggregating maintenance data or ticketing data associated with previous maintenance operations Brady [0043] As mentioned above, the monitoring system may also predict impending failures. This allows for preventative maintenance and repair prior to an actual failure. Alerts regarding detected or impending failures reduce the time when the HVAC system is out of operation and allows for more flexible scheduling for both the customer and contractor. If the customer is out of town, these alerts may prevent damage from occurring when the customer is not present to detect the failure of the HVAC system. For example, failure of heat in winter may lead to pipes freezing and bursting. Arensmeier [0040] In addition, the monitoring system may detect and/or predict failures of one or more components of the system. When a failure is detected, the customer can be notified and potential remediation steps can be taken immediately. For example, components of the HVAC system may be shut down to minimize damage of HVAC components and/or prevent water damage. The contractor can also be notified that a service call will be required. Depending on the contractual relationship between the customer and the contractor, the contractor may immediately schedule a service call to the building. Arensmeier [0163] At 1032, control determines whether a potential fault is predicted based on data from the local devices at the customer building. If so, control transfers to 1048; otherwise, control transfers to 1052. At 1048, control determines whether the fault is expected imminently. If so, and if corresponding service is recommended, control transfers to 1056, where the customer and the designated contractor are notified. Arensmeier [0167] the customer device 680 is shown with an example repair/replace interface. This interface assists the customer in determining whether to repair or to replace subsystems of the HVAC system or the entire HVAC system. Some or all of the following information can be displayed to the customer based on monitored data. The following list is not exhaustive, however, and additional information can be displayed in various situations based on the data received from the customer's HVAC system as well as comparative data obtained from other systems, including repair history information, pricing information, and operating parameters, such as efficiency. Arensmeier [0170]-[0174] a processing module 1400 receives event data in the form of frames. The processing module 1400 uses various input data for detection and prediction of faults. Identified faults are passed to an error communication system 1404. Also see Arensmeier [0177] The event data 1402 may be stored upon receipt from the air handler monitor module and the condensing monitor module. The processing module 1400 may compare temperature readings and voltages against predetermined limits to determine voltage faults and temperature faults. These faults may cause the processing module 1400 to ignore various faults that could appear present when voltages or temperatures are outside of the predetermined limits.).

Regarding claim 8, Brady in view of Arensmeier discloses the access management system of claim 1, wherein: the at least one site is a telecommunications site, a fueling site, or a power utility site; the one or more physical assets include at least one of: a phone tower, a radio tower, a fueling station, a generator, or an electrical sub-station; and the one or more asset alert conditions correspond to: a predicted failure of the one or more physical assets, or a predicted malfunction of the one or more physical assets (Brady col 2 ln 6-20: As is set forth in greater detail below, the present disclosure is directed to intermediary devices that may grant temporary access to a home, an office or another secure facility on behalf of an owner or another designated individual associated with the secure facility, or engage in secure communications between the owner and an authorized visitor to whom access has been granted. Arensmeier [0060] In various implementations, the principles of the present disclosure may be applied to monitoring other systems, such as a hot water heater, a boiler heating system, a refrigerator, a refrigeration case, a pool heater, a pool pump/filter, etc. As an example, the hot water heater may include an igniter, a gas valve (which may be operated by a solenoid), an igniter, an inducer blower, and a pump. Aggregate current readings can be analyzed by the monitoring company to assess operation of the individual components of the hot water heater).

Regarding claim 9, Brady in view of Arensmeier discloses the access management system of claim 1, wherein the aggregated data is utilized to perform one or more benchmarking functions that are configured to assess maintenance operations that are performed at the at least one site (Brady [0043] As mentioned above, the monitoring system may also predict impending failures. This allows for preventative maintenance and repair prior to an actual failure. Alerts regarding detected or impending failures reduce the time when the HVAC system is out of operation and allows for more flexible scheduling for both the customer and contractor. If the customer is out of town, these alerts may prevent damage from occurring when the customer is not present to detect the failure of the HVAC system. For example, failure of heat in winter may lead to pipes freezing and bursting. Arensmeier [0040] In addition, the monitoring system may detect and/or predict failures of one or more components of the system. When a failure is detected, the customer can be notified and potential remediation steps can be taken immediately. For example, components of the HVAC system may be shut down to minimize damage of HVAC components and/or prevent water damage. The contractor can also be notified that a service call will be required. Depending on the contractual relationship between the customer and the contractor, the contractor may immediately schedule a service call to the building. Arensmeier [0163] At 1032, control determines whether a potential fault is predicted based on data from the local devices at the customer building. If so, control transfers to 1048; otherwise, control transfers to 1052. At 1048, control determines whether the fault is expected imminently. If so, and if corresponding service is recommended, control transfers to 1056, where the customer and the designated contractor are notified. Arensmeier [0167] the customer device 680 is shown with an example repair/replace interface. This interface assists the customer in determining whether to repair or to replace subsystems of the HVAC system or the entire HVAC system. Some or all of the following information can be displayed to the customer based on monitored data. The following list is not exhaustive, however, and additional information can be displayed in various situations based on the data received from the customer's HVAC system as well as comparative data obtained from other systems, including repair history information, pricing information, and operating parameters, such as efficiency. Arensmeier [0170]-[0174] a processing module 1400 receives event data in the form of frames. The processing module 1400 uses various input data for detection and prediction of faults. Identified faults are passed to an error communication system 1404. Also see Arensmeier [0177] The event data 1402 may be stored upon receipt from the air handler monitor module and the condensing monitor module. The processing module 1400 may compare temperature readings and voltages against predetermined limits to determine voltage faults and temperature faults. These faults may cause the processing module 1400 to ignore various faults that could appear present when voltages or temperatures are outside of the predetermined limits.).

Claims 11-19 are being rejected similarly to the rejection of claims 1-9 above for being directed to a method having steps corresponding to the operations/functions of the access management system of claims 1-9 above whereby the scope and contents of the recited limitations are substantially the same.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 10573106 B1) in view of Arensmeier et al. (US 20140262134 A1) as applied to claim 1 or 11 above, further in view of Vigano et al. (US 20170011318 A1) .

Regarding claim 10, Brady in view of Arensmeier discloses the access management system of claim 1, but does not expressly disclose wherein executing one or more actions to preemptively schedule the maintenance operation related to the one or more predicted asset alert conditions includes: automatically identifying, by the access management system, a location of a nearest individual to the at least one site where the one or more predicted asset alert conditions are detected; and transmitting an alert to the individual to preemptively perform the maintenance operation. Although Brady col 21 ln 1-30, teaches the intermediary device 350 may be further configured to perform one or more monitoring functions in or around the secure facility, and to track events occurring within a vicinity of the secure facility using one or more onboard or external sensors. The intermediary device 350 may also be configured to exercise judgment on behalf of an owner of the secure facility, such as by making decisions based on captured information or data and one or more known or predicted preferences of the owner.
[0116] In response to detecting the fault or identifying the repair or replacement opportunity, MSPR platform 402 may provide an alert notification to the building owner (e.g., in the form of an email sent to the building owner) (step 1210). In some embodiments, MSPR platform 402 also provides the alert notification to a local sales representative 1206 (step 1212) who may contact building owner 1202 to discuss service options. Upon receiving the alert notification, building owner 1202 may request a quote (e.g., a price estimate) for repairing or replacing the faulty HVAC equipment (step 1214). In some embodiments, building owner 1202 requests the quote by clicking a link in the alert notification email or via a mobile application or web interface. [0117] MSPR platform 402 responds to the quote request by generating a lead for contractors 1204 (step 1216). The lead may specify the type of HVAC equipment to be serviced (e.g., by model number or code), the location of the HVAC equipment (e.g., by city or address), and a description of the fault associated with the HVAC equipment (e.g., excessive low side pressure, high side heat transfer problem, insufficient refrigerant flow, etc.). MSPR platform 402 may identify one or more local contractors 1204 capable of servicing the HVAC equipment. [0118] In some embodiments, MSPR platform 402 identifies suitable contractors 1204 based on the types of service that contractors 1204 perform, demographic information associated with contractors 1204 and/or building owner 1202, revenue or business growth of contractors 1204, and/or other contractor-related attributes that indicate contractors 1204 are capable of performing the requested service. ).
as suggested in the abstract and [0114] of Vigano ).

Claim 20 is  being rejected similarly to the rejection of claims 1-10 above for being directed to a method having steps corresponding to the operations/functions of the access management system of claim 10 above whereby the scope and contents of the recited limitations are substantially the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        


							/QUAN-ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684